Citation Nr: 1734902	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 through September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's testimony was received during a February 2017 Board hearing.  A transcript of that testimony is associated with the record.

The record was held in abeyance for 60 days from the date of the Board hearing in order to allow the Veteran the opportunity to submit additional evidence, to include private treatment records and a disability benefits questionnaire (DBQ) that was to be completed by his treating physician regarding the Veteran's right knee.  The period of abeyance has passed without receipt of any additional evidence of information.  The matter has been certified and presented to the Board for de novo review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his Board hearing, the Veteran testified that he has received private treatment for his right knee with a Dr. Lin at Toluca Lake Health Center in Burbank, California.  Records for such treatment are not associated with the claims file, and indeed, the Veteran acknowledged that he has not submitted any of those records to VA for consideration.  VA must undertake efforts to obtain those private treatment records.

The record shows that the Veteran was previously afforded a VA examination of his right knee in 2010.  The Veteran did not appear for that examination.  He testified, however, that he was out of the country at the time of the scheduled examination.  Another VA examination was scheduled in 2015 but the Veteran testified that he did not receive notice of that examination.  In conjunction with the same, the Veteran has asserted in statements received in 2011 and during his more recent Board hearing testimony that his right knee condition has continued to worsen.  Under the circumstances, VA will afford the Veteran a VA examination of his right knee at this time.  38 C.F.R. § 3.159(c)(4) (2016).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment since May 2009 for his right knee.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his right knee disability, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from May 2009 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's treatment records from Toluca Lake Health Center in Burbank, California as well as the records for any other private treatment identified by the Veteran.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the symptoms and impairment associated with his right knee disability, and the severity thereof.  The Veteran's claims file should be made available to the designated examiner prior to the examination.  The examiner is asked to review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted by the examiner.  To the extent that the examination includes range of motion tests, such tests must include passive and active range of motion during weight bearing and non-weight bearing of both the right and left knee joints.

Upon review of the record and the examination, the examiner should state all manifestations, symptoms, flare-ups, and residuals associated with the Veteran's right knee disability, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.  In determining the extent of the impact on the Veteran's functioning and activities, the examiner should consider any impact that result from loss of function during flare-ups.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




